Judgment reversed on the law and new trial granted, with costs to appellant to abide event. Held, that in view of the disorderly conduct in the smoking compartment of the car and the crowded condition of the other part of the car, there being no vacant seats, it was a question of fact as to whether the plaintiff in going upon the platform was guilty of contributory negligence, and that the circumstances were also sufficient to make the defendant’s negligence a question of fact. The plaintiff’s testimony was not incredible as a matter of law as is contended by respondent’s counsel. All concur.